Exhibit 10.7

AMENDED AND RESTATED
FIRST AMENDMENT TO
CALL CENTER SERVICES AGREEMENT
BETWEEN MCI WORLDCOM COMMUNICATIONS, INC.
AND RMH TELESERVICES INC.

            COME NOW MCI WORLDCOM Communications, Inc. (“MCI”) and RMH
Teleservices, Inc. (“RMH”), and in consideration of the mutual provisions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby agree to amend the First
Amendment to the Call Center Services Agreement between MCI WORLDCOM
Communications, Inc. and RMH Teleservices, Inc. effective as of November 28,
2001 (the “First Amendment”), by deleting the contents of the First Amendment in
its entirety and replacing it by the contents of this Amended and Restated First
Amendment to Call Centers Services Agreement between MCI WORLDCOM
Communications, Inc. and RMH Teleservices, Inc., as follows:

            This Amendment is entered into effective November 28, 2001.

  1.   By means of this Amendment, the Parties add to the RMH Centers that
Center located at 1086 Modeland Road, Sarnia, Ontario, Canada (“Sarnia Center”).
        2.   Pursuant to Section 3.1, the Implementation Date for the Sarnia
Center is December 1, 2001.         3.   RMH will provide MCI an operational
credit for the Sarnia Center of [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT] on invoices as directed by MCI.         4.   Pursuant to Section
4.1.1, the Annual Handle Minute Commitment for the Sarnia Center is [REDACTED
DUE TO REQUEST FOR CONFIDENTIAL TREATMENT].         5.   Pursuant to Section
4.1.2, the Annual Work Hour Commitment for the Sarnia Center is [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT].         6.   Pursuant to Section 4.8, the
following Equipment List constitutes MCI Equipment specific to the Nanaimo
Center.


Item                                                    Qty           Cost
   Owner [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED
DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI



 EXECUTION COPY

1



--------------------------------------------------------------------------------





[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT]    MCI [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]    MCI


MCI   Cost   Subtotal     [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]

  7.   Except as otherwise set forth herein, the terms and conditions contained
in the Agreement are unchanged.         8.   This Amendment, together with the
Call Center Services Agreement between MCI WORLDCOM Communications, Inc. and RMH
Teleservices, Inc. (together the “Agreement”) constitutes the entire agreement
between the Parties with respect to the subject matter hereof and all prior
agreements and representations of the Parties related to these matters, whether
written or oral, are merged herein and shall be of no further force or effect.
Notwithstanding the foregoing, this merger clause shall in no way supercede the
rights and obligations between the Parties contained in that Call Center
Services Agreement between MCI WORLDCOM Communications, Inc. and RMH
Teleservices, Inc. effective March 16, 2001, with the exception of the First
Amendment effective August 6, 2001, which hereby merges. This Agreement cannot
be changed or modified except in writing signed by both Parties.


            IN WITNESS WHEREOF, the Parties have executed this Agreement through
their authorized representatives.

  RMH TELESERVICES, INC.     MCI WORLDCOM
COMMUNICATIONS, INC.
                                            
                                             
                                        
                                            Signature     Signature
                                            
                                             
                                        
                                            Name     Name
                                            
                                             
                                        
                                            Title     Title



EXECUTION COPY

2